DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20180018910) in view of Zhu (US 20180113333).
Regarding claim 1, Jang discloses (Figs. 1-14) a source driver (200) of a display panel (100), wherein the source driver comprises a printed circuit board (300), a flip-chip film (230), a source driver chip (220), at least one first connection line (FL1, FL2), and at least one test point (SP1, SP2), wherein the flip-chip film is connected to the printed circuit board, the source driving chip is encapsulated on the flip-chip film and connected to the display panel (100) through the at least one first connection line, and the at least one first connection line is connected to the at least one test point (SP1, SP2).
Jang does not necessarily disclose a conductive pattern is formed on the flip-chip film, the conductive pattern is grounded through a ground line, and the conductive pattern comprises at least one tip portion configured to form a tip discharge effect to discharge static electricity on 
Zhu discloses (Figs. 1-2) a conductive pattern (TP) is formed on the flip-chip film (3), the conductive pattern is grounded through a ground line (L3), and the conductive pattern comprises at least one tip portion configured to form a tip discharge effect to discharge static electricity on the at least one test point to the ground line; and the ground line is electrically connected to a ground terminal (GND) of an input side of the flip-chip film (sections 0030-0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zhu to resist damage caused by static electricity.
Regarding claim 2, Jang discloses (Figs. 1-14) a source driver (200) of a display panel (100), wherein the source driver comprises a printed circuit board (300), a flip-chip film (230), a source driver chip (220), at least one first connection line (FL1, FL2), and at least one test point (SP1, SP2), wherein the flip-chip film is connected to the printed circuit board, the source driver chip is encapsulated on the flip-chip film and connected to the display panel (100) through the at least one first connection line, and the at least one first connection line is connected to the at least one test point (SP1, SP2).
Jang does not necessarily disclose a conductive pattern is formed on the flip-chip film, the conductive pattern is grounded through a ground line, the conductive pattern comprises a tip portion configured to form a tip discharge effect to discharge static electricity on the at least one test point to the ground line.
Zhu discloses (Figs. 1-2) a conductive pattern (TP) is formed on the flip-chip film (3), the conductive pattern is grounded through a ground line (L3), and the conductive pattern comprises at least one tip portion configured to form a tip discharge effect to discharge static electricity on 
Regarding claim 3, Jang does not necessarily disclose the conductive pattern comprises a connection portion, the connection portion is formed with a test space, the tip portion is disposed on a side of the connection portion close to the test space and is connected to the connection portion, and the at least one test point is positioned in the test space.
Zhu discloses (Figs. 1-2) the conductive pattern (TP) comprises a connection portion, the connection portion is formed with a test space (portion of L2 and L3 adjacent to TP), the tip portion is disposed on a side of the connection portion close to the test space and is connected to the connection portion, and the at least one test point is positioned in the test space (sections 0030-0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zhu to resist damage caused by static electricity.
Regarding claim 7, Jang discloses (Figs. 1-14) a display device, wherein the display device comprises a display panel (100) and a source driver (200) connected to the display panel, the source driver comprises a printed circuit board (300), a flip-chip film (230), and a source driver chip (220), the flip-chip film is connected to the printed circuit board, and the source driver chip is encapsulated on the flip-chip film and comprises at least one first connection line (FL1, FL2) and at least one test point (SP1, SP2) disposed on the at least one first connection line.
Jang does not necessarily disclose a conductive pattern is formed on the flip-chip film, the conductive pattern is grounded through a ground line, and the conductive pattern comprises 
Zhu discloses (Figs. 1-2) a conductive pattern (TP) is formed on the flip-chip film (3), the conductive pattern is grounded through a ground line (L3), and the conductive pattern comprises at least one tip portion configured to form a tip discharge effect to discharge static electricity on the at least one test point to the ground line (sections 0030-0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zhu to resist damage caused by static electricity.
Regarding claim 8, Jang does not necessarily disclose the conductive pattern comprises a connection portion, the connection portion is formed with a test space, the tip portion is disposed on a side of the connection portion close to the test space and is connected to the connection portion, and the at least one test point is positioned in the test space.
Zhu discloses (Figs. 1-2) the conductive pattern (TP) comprises a connection portion, the connection portion is formed with a test space (portion of L2 and L3 adjacent to TP), the tip portion is disposed on a side of the connection portion close to the test space and is connected to the connection portion, and the at least one test point is positioned in the test space (sections 0030-0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zhu to resist damage caused by static electricity.
Allowable Subject Matter
Claims 4-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the source driver of claim 4, in particular the limitations of a number of the tip portion is plural, and the plurality of tip portions are arranged in an array on a peripheral side of the at least one test point. The prior art does not disclose or suggest the source driver of claim 5, in particular the limitations of at least part of a projection of the side of the connection portion close to the test space on the flip-chip film is arc-shaped. The prior art does not disclose or suggest the source driver of claim 6, in particular the limitations of a number of the at least one first connection line is plural, the plurality of first connection lines are arranged in parallel along a direction, a number of the at least one test point is four, and the four test points are respectively connected to first two and last two of the plurality of first connection lines. The prior art does not disclose or suggest the display device of claim 9, in particular the limitations of a number of the at least one tip portion is plural, and the plurality of tip portions are arranged in an array on a peripheral side of the at least one test point. The prior art does not disclose or suggest the display device of claim 10, in particular the limitations of at least part of a projection of the side of the connection portion close to the test space on the flip-chip film is arc-shaped.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhu (US 20140139792) and Park (US 20080100763).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871